         Case 2:18-cv-08852-BWA Document 8 Filed 11/20/18 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

JIMMY WOODROW MAGEE                                           CIVIL ACTION

VERSUS                                                        NO. 18-8852

WARDEN JASON KENT                                             SECTION “M”(2)


                                     JUDGMENT

       The court having approved the Findings and Recommendation of the United States

Magistrate Judge and having adopted it as its opinion herein; accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that there be judgment in

favor of respondent, Warden Jason Kent, and against petitioner, Jimmy Woodrow Magee,

dismissing Magee’s petition for issuance of writ of habeas corpus under 28 U.S.C. § 2254

with prejudice for failure to prosecute.

       New Orleans, Louisiana, this 20th day of November, 2018.




                                                _________________________________
                                                 BARRY W. ASHE
                                                 UNITED STATES DISTRICT JUDGE
